Per Curiam : This was an action of debt under section 71 of the Road and Bridge act, brought by plaintiffs in error against defendant in error before a justice of the peace for obstructing a public highway. A trial in the justice’s court resulted in a judgment against defendant in error for three dollars and costs. Erom that judgment he appealed to the circuit court of Shelby county. A hearing in that court by jury resulted in a verdict and judgment in favor of defendant in error. This is a writ of error sued out of this court to review the judgment of the circuit court. The writ was evidently sued out of this court under the impression that a freehold was involved. A justice of the peace has no jurisdiction to determine a freehold, and we have held that where an action for obstructing a public highway is begun before a justice of the peace a freehold is not involved. (Town of Audubon v. Hand, 223 Ill. 367; Village of Dolton v. Dolton, 201 id. 155.) The writ should have been .sued out of the Appellate Court. The case is therefore transferred to the Appellate Court for the Third District. Case transferred.